UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 30, 2008 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 1-33249 16-1751069 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 303 W. Wall, Suite 1400 Midland, Texas 79701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (432) 689-5200 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Completion of Acquisition or Disposition of Assets. On April 30, 2008, Legacy Reserves Operating LP, a wholly owned subsidiary of Legacy Reserves LP (“Legacy”), closed its previously announced acquisition (the "COP III Acquisition") of certain oil and natural gas producing properties located primarily in the Permian Basin of West Texas and Southeastern New Mexico and to a lesser degree in Oklahoma and Kansas for an aggregate purchase price of approximately $82 million, subject to customary purchase price adjustments, paid $50.6 million in cash with the remainder paid with the issuance of 1,345,291 units representing limited partner interests in Legacy. Item3.02Unregistered Sales of Equity Securities. The information set forth in Item 2.01 above is incorporated by reference into this Item 3.02. Item 9.01Financial Statements and Exhibits. (a)Financial statements of businesses acquired. The financial statements that may be required in connection with the COP IIIAcquisition are not included in this Current Report on Form 8-K. Legacy has not yet determined the significance of theCOP IIIAcquisition.
